Registration No. 333– Form F-1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 . Form F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 . SEANERGY MARITIME HOLDINGS CORP. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands Not Applicable (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Seanergy Maritime Holdings Corp. 1-3 Patriarchou Grigoriou lyfada Athens, Greece Tel: +30 213 0181507 (Address and telephone number of Registrant's principal executive offices) Seward & Kissel LLP Attention: Gary J. Wolfe, Esq. One Battery Park Plaza New York, New York 10004 Tel: (212) 574-1200 (Name, Address, and telephone number of agent for service) Copies to: Seanergy Maritime Holdings Corp. Attn: Dale Ploughman 1-3 Patriarchou Grigoriou lyfada Athens, Greece Tel: +30 213 0181507 Fax: +30 210 9638450 Gary J. Wolfe, Esq. Robert E. Lustrin, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 Tel: (212) 574-1200 Fax: (212) 480-8421 Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective as determined by market conditions and other factors. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Shares, par value $0.0001 per share $ $ Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended (the "Securities Act"), based upon the average of the high and low sales prices on the NASDAQ Global Market on March 26, 2012 of the Common Shares of the Registrant. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy or sell these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MARCH 29, 2012 Seanergy Maritime Holdings Corp. Up to 4,641,620 Shares of Common Stock. This prospectus relates to the proposed sale by the selling shareholders named in the section "Selling Shareholders", in one or more offerings from time to time, of up to an aggregate of 4,641,620 of our common shares. We are not selling any common shares under this prospectus and will not receive any proceeds from the sale of the common shares by the selling shareholders. We will pay the expenses in connection with the registration of the resale of the common shares. Our common shares are listed on the NASDAQ Global Market under the symbol "SHIP".On March 28, 2012, the closing price of our common shares was $3.39 per share. Investing in our securities involves a high degree of risk.See "Risk Factors" beginning on page 13 of this prospectus and in our Annual Report on Form 20-F for the fiscal year ended December 31, 2011, filed on March 19, 2012, as amended.You should read this prospectus, any accompanying prospectus supplement, and the documents incorporated by reference herein and therein carefully before you make your investment decision. The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers.The names of any underwriters, agents or dealers will be included in a prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is, 2012. TABLE OF CONTENTS ENFORCEABILITY OF CIVIL LIABILITIES 1 PROSPECTUS SUMMARY 2 THE OFFERING 8 RISK FACTORS 9 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 10 CAPITALIZATION 11 SELECTED HISTORICAL FINANCIAL AND OTHER DATA 12 DIVIDEND POLICY 14 USE OF PROCEEDS 15 PRICE RANGE OF OUR COMMON SHARES 16 DESCRIPTION OF CAPITAL STOCK 17 SELLING AND PRINCIPAL SHAREHOLDERS 21 HOW THE SHARES MAY BE DISTRIBUTED 22 REPUBLIC OF THE MARSHALL ISLANDS COMPANY CONSIDERATIONS 24 TAXATION 27 EXPENSES RELATING TO THIS OFFERING 35 LEGAL MATTERS 35 EXPERTS 35 WHERE YOU CAN FIND MORE INFORMATION 35 DOCUMENTS INCORPORATED BY REFERENCE 36 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF MARITIME CAPITAL SHIPPING LIMITED
